July 1 2014


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       No. AF 07-0157


IN THE MATTER OF THE MONTANA                             ORDER              JUL 012014
RULES OF CIVIL PROCEDURE

                                                                         SIATE OF f 10ut WAIA


       On June 25, 2014, the Montana Access to Justice Commission submitted for
consideration by this Court a proposed amendment to Rule 23 of the Montana Rules of Civil
Procedure, regarding the disposition of residual funds in class action cases. The language
proposed to be added is as follows:

        (i) Disposition of Residual Funds.
       (1) "Residual Funds" are funds that remain after the payment of all
       approved class member claims, expenses, litigation costs, attorneys' fees
       and other court-approved disbursements. This rule does not prohibit the trial
       court from approving a settlement that does not create residual funds.
       (2) Any order entering a judgment or approving a proposed compromise of
       a class action certified under this rule that establishes a process for
       identifying and compensating members of the class shall provide for
      disbursement of residual funds. In matters where the claims process has
      been exhausted and residual funds remain, not less than fifty percent (50%)
      of the residual funds shall be disbursed to the Montana Justice Foundation
      to support activities and programs that promote access to the Montana civil
      justice system. The court may disburse the balance of any residual funds
      beyond the minimum percentage either to the Montana Justice Foundation
      or to another non-profit entity for purposes that have a direct or indirect
      relationship to the objectives of the underlying litigation or otherwise
      promote the substantive or procedural interests of members of the certified
      class.

Therefore,
      IT IS ORDERED that public comment will be accepted on the proposed amendment
to M. R. Civ. P. 23 for a period of sixty (60) days following the date of this Order. Such
comments shall be filed, in writing, with the Clerk of this Court.
       IT IS FURTHER ORDERED that this Order shall be published on the Montana
Supreme Court website and that notice of this Order shall be posted on the website of the
State Bar of Montana and in the next available issue of the Montana Lawyer.
       The Clerk is directed to provide copies of this Order to the Montana State Law Library
and the State Bar of Montana. The Clerk is further directed to provide copies of this Order to
the Chairs of the Montana Supreme Court Access to Justice Commission and the Uniform
District Court Rules Commission and to the Directors of the Montana Trial Lawyers
Association and the Montana Defense Trial Lawyers Association.
       DATED this/fdy of July, 2014.




                                                                 Chief Justice




                                                                    Justices




                                              2